Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 24 June 2020, 12 February 2021, 29 April 2022, and 11 November 2022 have been entered. Applicant’s amendment of the claims filed 11 November 2022 has been entered. 

Election/Restriction
Applicant’s election, without traverse, of Group I, claims 1-8 and 17-21, and the species of: A) wherein the neovascular ocular disease is age-related macular degeneration (AMD), in the reply filed on 11 November 2022 is acknowledged. 
Claims 1-21 are pending. Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-8 and 17-21 are under examination.

Information Disclosure Statement
The references listed on pages 7-8 of the information disclosure statement filed 24 June 2020 are crossed out because they are not in a proper form. Information Disclosure Statement should be submitted in Form1449. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
U.S. Application No. 14/934,666 is now patented. The first paragraph of the specification should be updated accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “0.2 to 0.6 trisodium citrate dihydrate (w/v)”. It is unclear whether the values refer to percentage or ratio. The metes and bounds of the claims are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Andya et al. (U.S. Patent No. 6,267,958 B1, Date of Patent: Jul. 31, 2001), in view of Gaudreault et al. (Investigative Ophthalmology & Visual Science, March 2012, Vol. 53(14):3025).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Andya teaches a stable lyophilized protein formulation that can be reconstituted to generate a stable reconstituted formulation (i.e., aqueous formulation) having a high protein concentration, e.g., at least 50 mg/ml (which meets the limitation of “about 60 mg/ml”) (col. 1, line 62 through col. 2, line 7). Andya teaches that such high protein concentrations in the reconstituted formulation are considered to be particularly useful where the formulation is intended for subcutaneous administration; and despite the very high protein concentration in the reconstituted formulation, it has been found that the reconstituted formulation is stable (col. 2, lines 7-14). Andya teaches that the formulation comprises an antibody, and the antibody may be an anti-VEGF antibody (col. 7, lines 26-38). Andya teaches that the formulation includes a lyoprotectant, such as sucrose or trehalose, and its concentrations in the pre-lyophilized formulation are from about 10 mM to about 400 mM, and preferably from about 30 mM to about 300 mM, and most preferably from about 50 mM to about 100 mM (col. 15, lines 20-25). Andya teaches that the formulation may include a surfactant, e.g., polysorbate 80, and the surfactant may be present in the pre-lyophilized formulation in an amount from about 0.001-0.5%, and preferably from about 0.005-0.05% (col. 15, lines 36-60). Andya teaches that the protein may be present in a pH-buffered solution at a pH preferably from about 5-7 (which meets, or renders obvious of, the limitations of “a pH of about 6.3 to about 7.3”, or a pH of “about 6.8”); exemplary buffers include, e.g., histidine, phosphate, Tris, and citrate buffer; and the buffer concentration can be from about 1 mM to about 20 mM (col. 15, lines 1-8). Andya teaches that the protein concentration in the reconstituted formulation may be about 2-40 times, and most preferably, 3-6 times that of the pre-lyophilized formulation (col. 17, lines 15-21). Andya teaches that the reconstituted formulation may be injected to a patient using a delivery device such as a syringe (col. 17, lines 47-55).
Andya teaches as set forth above. Andya, however, does not teach wherein the anti-VEGF antibody comprises the sequences of SEQ ID NOs: 1 and 2, or the sequence of SEQ ID NO: 3 (claims 1, 4, 17 and 19), and wherein the concentration of the anti-VEGF antibody is about 120 mg/ml (claims 6 and 21).
Gaudreault teaches the use of a humanized monoclonal single-chain Fv (scFv) antibody fragment targeting VEGF-A (ESBA1008) for treating age-related macular degeneration. The scFv of ESBA1008 comprises the amino acid sequence of SEQ ID NO: 3 (which comprises the amino acid sequences of SEQ ID NOs: 1 and 2) (see page 18 of the instant specification, where the 1008 antibody has the amino acid sequence of SEQ ID NO: 4, which differs from SEQ ID NO: 3 by having an additional N-terminal methionine). Gaudreault teaches that ESBA1008 can be administered safely in animals at doses as high as 6000 g/eye in a volume of 50 l (which equals to 120 mg/ml), and it results in more than 4-fold lower systemic exposure compared to other anti-VEGF agents, as shown in primate toxicology studies (see “Methods” and “Conclusion” in Abstract). Gaudreault teaches that based on the predicted low systemic exposure in patients, the risk of systemic adverse events might be lower with ESBA1008 (see “Conclusion” in Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Andya to prepare a formulation containing a high concentration of ESBA1008. One of ordinary skill in the art would have been motivated to do so, because Andya teaches a method of preparing a stable formulation comprising an antibody, e.g., an anti-VEGF antibody, having a high concentration (e.g., at least 50 mg/ml), and Gaudreault teaches a specific anti-VEGF antibody, ESBA1008, which is used at a concentration as high as 120 mg/ml, for treating age-related macular degeneration. Therefore, the combined teachings provide a reasonable expectation of success in making a stable ESBA1008 formulation for pharmaceutical uses.
Further, while Andya does not teach the same concentration ranges for the excipients in the formulation, e.g., sucrose, citrate buffer, and polysorbate 80, as recited in the present claims, given that the level of skill in this art is very high, and it is routine to optimize parameters, such as the concentrations of excipients in a formulation, modifying the amounts of sucrose, citrate buffer, and polysorbate 80 in the formulation to the claimed amounts would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,689,438.
Claim 1 of the ‘438 patent recites “An aqueous ophthalmic pharmaceutical composition, comprising (i) at least 60 mg/ml of an anti-VEGF antibody that comprises the sequences of SEQ ID NO: 1 and SEQ ID NO: 2, (ii) about 6.75% (w/v) sucrose, (iii) a citrate buffer comprising about 0.01% (w/v) citric acid and about 0.428% (w/v) trisodium citrate dehydrate, and (iv) about 0.05% (w/v) polysorbate 80 as a surfactant, wherein the maximum number of particles ≥10 μm diameter in the aqueous ophthalmic pharmaceutical composition is 50 per mL.” Although the claims at issue are not identical, they are not patentably distinct from each other. The composition claimed in the ‘438 patent differs from the composition claimed in the instant application in that the instant claims are broader in scope, encompassing the species claimed in the ‘438 patent. Therefore, the claims of the ‘438 patent anticipate the instant claims.

Claims 1-8 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-15 and 20-21 of copending Application No. 16/715,580 (reference application) (same assignee).
Claim 1 of the ‘580 application recites “An aqueous pharmaceutical composition comprising at least 50 mg/ml to about 120 mg/ml of an anti-VEGF antibody comprising the sequences of SEQ ID NO: 1 and SEQ ID NO: 2, about 4.5% to 11% (w/v) sucrose, 5-20 mM sodium citrate, and 0.001% to 0.05% polysorbate 80 (w/v), wherein the pH of the composition is about 7.2.” Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims of the ‘580 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 14, 2022